DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains the limitation “wherein the thermoelectric conversion elements are disposed in a type and a number of couples with small power consumption based on at least one of a cooling side temperature, a heat dissipation side temperature, a heat absorption amount, a heat dissipation side thermal resistance, and a cooling side thermal resistance” which is unclear. First, it is unclear what the “small power consumption” is referring to in a power generation module. What is consuming the power? Second, the term “small” in claim 4 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is considered “small” power consumption? For the purpose of this Office Action, claim 4 will be treated as if it reads, “wherein the thermoelectric conversion elements are disposed in a type and a number of couples based on at least one of a cooling side temperature, a heat dissipation side temperature, a heat absorption amount, a heat dissipation side thermal resistance, and a cooling side thermal resistance”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuzono et al. (US 2016/0049570).

	Regarding claim 1, Okuzono discloses a thermoelectric module in Figure 1 comprising: 
a pair of substrates (12, 13) ([23]); and 
a plurality of thermoelectric conversion elements (16) disposed between the pair of substrates (12, 13) ([24]), types of the plurality of thermoelectric conversion elements defined by at least one of shapes and materials being different (the thermoelectric conversion elements are divided into peripheral groups 14 and central group 15 which have different shapes, Figure 1 and [23]-[29]).

Regarding claim 2, Okuzono discloses all of the claim limitations as set forth above. Okuzono additionally discloses that the thermoelectric conversion elements same in the types are all electrically connected in series, all in parallel, or partially in parallel (each of the groups are connected in series, [25], [34]-[36]).

Regarding claim 3, Okuzono discloses all of the claim limitations as set forth above. Okuzono additionally discloses that when the plurality of thermoelectric conversion elements same in the types are represented as a group of thermoelectric conversion elements, all of the group of thermoelectric conversion elements are electrically connected in series, all in parallel, or partially in parallel (each of the groups are connected in series, [25], [34]-[36]).

Regarding claim 4, Okuzono discloses all of the claim limitations as set forth above. Okuzono additionally discloses that the thermoelectric conversion elements are disposed in a type and a number of couples based on at least one of a cooling side temperature, a heat dissipation side temperature, a heat absorption amount, a heat dissipation side thermal resistance, and a cooling side thermal resistance ([31]-[32], the thermoelectric conversion elements are disposed in a type and a number of couples based on the heat dissipation side temperature of the area they are located). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/           Primary Examiner, Art Unit 1726